Citation Nr: 1811163	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for vertigo.

2.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from March 1991 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in relevant part, granted entitlement to service connection for vertigo with a 10 percent rating and migraine headaches with a non-compensable rating.  The Veteran submitted a notice of disagreement in October 2012.  A statement of the case (SOC) was issued in May 2014.  The Veteran perfected a timely substantive appeal of both issues via VA Form 9 later in May 2014.  A supplemental SOC (SSOC) was issued in July 2017. 

In September 2017, the Veteran and her spouse testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record. 

The Board notes that the Veteran submitted a second VA Form 9 in July 2017, apparently in response to the SSOC.  In this second version, she indicated that she desired to appeal only the issue of the evaluation assigned to the service-connected migraines.  However, vertigo was referenced in her argument contained within the form.  Subsequently, the issues of increased ratings for both migraines and vertigo were discussed at the hearing before the Board in September 2017.  The Veteran did not express a desire to withdraw the appeal as to the issue of entitlement to an increased rating for vertigo at that time.  The Board finds that there is no clear and unambiguous intent on the part of the Veteran to withdraw the vertigo issue.  See 38 C.F.R. § 20.204 (c).  Accordingly, appellate consideration will proceed for both issues as indicated on the original May 2014 VA Form 9.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

FINDINGS OF FACT

1.  The Veteran's service-connected vertigo is manifested by dizziness and occasional staggering.

2.  Prior to September 5, 2017, the Veteran's migraine headaches manifested by non-prostrating attacks which typically occurred one to four times per month. 

3. As of September 5, 2017, the Veteran's migraine headaches manifested by prostrating attacks which occur on an average of once every two months.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent for vertigo are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.87, Diagnostic Code 6204 (2017).

2.  The criteria for an initial compensable rating for migraine headaches prior to September 5, 2017 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10,  4.124a, Diagnostic Code 8100 (2017).  

3.  The criteria for a 10 percent rating, but no higher, for migraine headaches are met as of September 5, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10,  4.124a, Diagnostic Code 8100 (2017).      


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board notes that the Veteran's disagreement is with the initial ratings assigned following the grant of service connection for vertigo and migraine headache disabilities.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), post-service VA and private treatment records, VA examination reports, and statements from the Veteran and her husband.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in her possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

General rating criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

For an initial rating claim, consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson, 12 Vet. App. 119.  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.   

Vertigo

The Veteran seeks an initial 30 percent rating for her service-connected vertigo.  For the following reasons, the Board finds that the maximum schedular rating of 30 percent is warranted in this case. 

Vertigo is evaluated under Diagnostic Code 6204.  Under this diagnostic code, a 10 percent rating is warranted for occasional dizziness, and a maximum 30 percent rating is warranted for dizziness and occasional staggering.  38 C.F.R. § 4.87.  The term "stagger" is not defined in the Rating Schedule, but is generally defined as "a reeling or unsteady gait or stance."  MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 1214 (11th Ed. 2003).

The Board notes that the Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Veteran initially underwent VA examination in October 2011 in conjunction with her vertigo claim.  The examiner noted a previous diagnosis of dizziness.  The Veteran reported episodes three times a month, lasting for approximately five minutes.  The examiner diagnosed intermittent vertigo with unknown etiology and noted treatment with Meclizine.

Private treatment records from March 2012 reflect a complaint of dizziness, present for years.  The Veteran described symptoms of being off balance and experiencing illusion of movements.  The doctor noted episodic vertigo.  At a follow-up appointment in May 2012, no further vertigo was reported.  In November 2012, she again reported dizziness and the inability to support herself.  The Veteran indicated that these episodes occurred once every three to six months.

In December 2012, a fellow service member and former co-worker submitted a statement in which she described hearing the Veteran complain of dizziness.  The Veteran's son also submitted a statement in which he said that he witnessed his mother become light-headed and off-balance on multiple occasions over the years. 

In her May 2014 VA Form 9, the Veteran wrote that she experienced dizziness and occasional staggering.  She stated that she had to hold onto objects close to her until regaining her balance.  She also stated that on several occasions, she had tripped and almost fallen down the stairs.  She stated that her vertigo symptoms occurred one to two times per month.  

The Veteran underwent further VA examination in February 2017.  She reported that her symptoms were improved and occurring less frequently, approximately one to four times per month, lasting less than one hour.  The examiner diagnosed benign paroxysmal positional vertigo. 

At the hearing before the Board in September 2017, the Veteran stated that she experienced dizziness a couple times a month, although it was becoming more frequent.  In the last month, she estimated weekly occurrences of having to stop because she felt like she was going to fall.  She described her symptoms as dizziness, a spinning sensation, and a feeling that she might fall if she did not grab on to something.  She denied falling because she was able to catch herself in each instance to brace herself.  Her husband testified that he witnessed approximately three incidents over the past six months involving the Veteran holding herself up against the wall because of dizziness and a spinning sensation. 

The evidence demonstrates that her vertigo is productive of dizziness and occasional staggering.  She testified that she experiences these symptoms on a regular basis and statements from her husband and son confirm her dizziness and unsteady movements.  In light of the competent lay and medical evidence of record, the Board finds that the Veteran is entitled to a maximum 30 percent evaluation under Diagnostic Code 6204.

As the service-connected condition on appeal is listed in the rating schedule, rating by analogy to another diagnostic code is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (quoting 38 C.F.R. §§ 4.20 and 4.27 as well as Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).  

The Veteran has not raised any other issues in conjunction with her claim for an increased rating for vertigo, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Migraine headaches

The Veteran contends that an initial compensable rating is warranted for her service-connected migraine headaches.  For the reasons that follow, the Board finds that the evidence supports a non-compensable rating prior to September 5, 2017, and a rating of 10 percent, but no higher, thereafter.

Under Diagnostic Code 8100, migraine headaches warrant a 10 percent rating when there are characteristic prostrating attacks averaging one in 2 months over the last several months; with less frequent attacks, a noncompensable rating is assigned.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

VA regulations do not define "prostrating" nor has the Court.  Cf. Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 but does not specifically address the matter of what constitutes a prostrating attack).  By way of reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012).

The Veteran initially underwent examination in conjunction with her migraine headaches claim in November 2011.  She reported a sixteen year history of headaches with sensitivity to light.  She stated that when the migraines occurred, she was able to work with medication.  The Veteran described throbbing pain associated with her headaches rated as seven out of ten.  She reported that the headaches occurred on average one time a week lasting for two days.  No overall functional impact was noted from this condition.  

Private treatment records from March 2012 reflect the Veteran's report of migraine headaches every few months.  She described throbbing pain and sensitivity to light and sound.  The doctor noted episodic migraines without aura.  An April 2012 CT scan found no evidence of acute intracranial process.  The resulting impression was essentially normal appearance of the brain for the patient's age.  A follow-up note from May 2012 recorded the Veteran's report of no headaches.  Again in October 2012, she denied headaches during a review of her systems. 

VA treatment records from March 2013 contain the Veteran's report that her migraines were currently well-controlled.  Private treatment records dated April 2013 indicate that she denied headaches during a review of her systems.  VA treatment records from April 2013 contain a report of weekly stress headaches.  In July 2013, she complained of morning headaches.  

In her May 2014 VA Form 9, the Veteran described her disagreement with the non-compensable rating.  She stated that her headaches occurred approximately one time per month, lasting for two to three days.  She reported taking multiple over the counter medications to control the condition.  The Veteran described the frequency of the migraines as occasional. 

February 2016 VA treatment records indicated that the migraines had lessened since the Veteran improved her diet.  She reported headache pain rated as four out of ten.  

The Veteran underwent further VA examination in February 2017.  The examiner did not review the claims file, but interviewed the Veteran regarding her symptoms.  She reported headaches approximately twice a month lasting for one to two days.  The examiner reported no characteristic prostrating attacks.  He noted that the condition was active but without a change in the diagnosis. 

In a second VA Form 9 submitted in July 2017, the Veteran described a history of suffering from migraines for over 20 years.  She acknowledged that the migraines had lessened due to exercise and improved diet, but stated the frequency was reduced from weekly to every other week and/or one time per month, lasting for roughly four days per occurrence.  She noted that while she reported pain at a four, her highest tolerance is a seven.  Noting that everyone tolerates pain differently, she stated that her pain was disabling on her pain scale.  The Veteran also reported adjustments at work to accommodate her condition, including turning her lights down low and using a lamp instead of the overhead lights.  She contended that her condition included prostrating attacks occurring more than once in two months.  

In September 2017, the Veteran and her husband testified during a Board hearing regarding her migraine condition. She described experiencing headaches on a daily basis and categorized them as severe in nature.  On a good day, she rated them as a four.  On a bad day, she rated them as an eight and estimated that this occurred a couple of times per month.  Tylenol was the reported treatment for the condition.  Related symptoms included sensitivity to light, sensitivity to sound, and pain in her head and neck.  She stated that she had trouble concentrating during a headache and had to sit in a dark or dim room until the headache went away.  She stated that she had to lie down when they got really bad.  The Veteran estimated that approximately twice a month her headaches caused her to be unable to function.  In regard to her work, she stated that the headaches impacted her because she had to use a lamp to keep the room dimly lit rather than the overhead lights.  At home and in social situations, she described sensitivity to sound and avoiding social interaction.  Her husband stated that since the Veteran retired, her headaches seem to be more frequent in nature and characterized by pounding in both temples.  He also stated that at least two or three times a month, he came home from work to discover that she had left work early due to a headache.  He also described her sensitivity to light and sound at home.  

A letter dated September 4, 2017 from the Veteran's employer indicated that she was absent for 18 days due to illness over the prior school year.  

A Disability Benefits Questionnaire (DBQ) dated September 5, 2017, was received from a private treatment provider.  The DBQ reported daily headaches with varying intensity, constant head pain, and sensitivity to light and sound.  Duration of typical head pain was more than two days.  Characteristic prostrating attacks were reported once every two months.  The examiner noted that the condition did not affect the Veteran's ability to work.

The Veteran submitted a headache log for the period of August 1, 2017 to September 6, 2017, in which she documented daily headaches with varying severity from four to eight, with sensitivity to light and sound and treatment with Tylenol.

Considering first the period prior to September 5, 2017, the preponderance of the evidence weighs against a compensable rating for migraine headaches, as the evidence does not indicate characteristic prostrating attacks averaging once in two months.  

The Veteran reported headaches upon examination in November 2011, indicating that they occurred one time a week lasting for two days.  No overall functional impact was reported by the examiner.  In March 2012, the Veteran reported migraine headaches occurring every few months.  A follow-up note from May 2012 recorded her report of no headaches.  Again in October 2012 and April 2013, she denied headaches.  A treatment records from April 2013 contain a report of weekly stress headaches.  In July 2013, she complained of morning headaches.  In her May 2014, she described headaches which occurred approximately one time per month.  Upon further VA examination in February 2017, she reported headaches approximately twice a month lasting for one to two days.  The examiner reported no characteristic prostrating attacks.  In July 2017, the Veteran acknowledged that her migraines had lessened due to exercise and an improved diet, but stated that this reduced the frequency from weekly to every other week and/or sometimes one time per month, lasting for roughly four days per occurrence.  She contended that her condition included prostrating attacks occurring more than once in two months.  

The Board has carefully considered the lay statements regarding the severity of her headaches during this period.  The Veteran is competent to describe her symptoms, including throbbing pain, as well as the frequency of her symptoms.  See, e.g. Layno, 6 Vet. App. at 469-70.  Likewise, her family members and co-worker are competent to describe her behavior that they witnessed. However, the objective medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also largely contemplates her descriptions of symptoms.  To the extent that the Veteran categorized her attacks as prostrating, that description is in conflict with the competent and credible medical evidence of record during this period.

Accordingly, after thorough consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence weighs against a compensable rating for migraine headaches prior to September 5, 2017, as prostrating attacks were not demonstrated at any time during this period.

The Board notes that a noncompensable rating does not mean that the Veteran's headache condition is normal or asymptomatic.  The initial grant of service connection acknowledges that she has a migraine headache disability, while the assigned rating reflects that the degree of disability of her headaches does not meet VA's criteria for a compensable rating during this period.  

Turning to the period beginning September 5, 2017, the Board finds that the evidence warrants assignment of a 10 percent rating, but no higher, for the migraine headache disability.  The September 2017 September DBQ indicates that the Veteran suffers from characteristic prostrating attacks averaging one every two months.  She submitted a headache log which indicated severity of her headaches from four to eight on different days, but did not document whether any attacks were prostrating. In light of the September 2017 DBQ and the testimony of the Veteran and her spouse, the Board finds that this disability manifested through characteristic prostrating attacks averaging one every two months.  

A higher rating for migraine headaches is not warranted during this period, as the evidence does not  reflect that the Veteran experienced characteristic prostrating attacks occurring on an average once a month.  While she testified to having to lie down twice a month during the September 2017 Board hearing, the DBQ completed two days prior to the hearing indicated prostrating attacks occurred once in two months.  Although it is documented that the Veteran missed days from work, the record does not suggest that the headaches alone prohibit or severely impair her employment.  While considering the lay evidence regarding the severity and frequency of her headache attacks, the Board affords greater probative value to the contemporaneous medical evidence that evaluates the true extent of her disabilities based on objective data coupled with the lay complaints.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent from September 5, 2017.

The Board notes that evidence of a factually ascertainable increase warranting a staged rating need not itself demonstrate that the schedular criteria for an increased rating are met if additional, later evidence otherwise satisfies the schedular criteria.  See, e.g. Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).  However, as discussed above, the lay statements regarding the presence and frequency of prostrating attacks prior to September 5, 2017 are in conflict with the medical evidence of record.  No characteristic prostrating attacks were indicated on the VA examination conducted in February 2017.  The Veteran's treatment records during this period contain multiple denials of headaches.  Thus, the lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of her disabilities based on objective data coupled with the lay complaints.  The September 2017 DBQ which indicates the presence of prostrating attacks is the earliest probative evidence supporting a finding that the criteria are met for a higher rating.  Accordingly, September 5, 2017 is the appropriate date for assignment of a 10 percent rating.

In summary, the Board finds that the currently assigned noncompensable rating is warranted prior to September 5, 2017; an increased rating of 10 percent, but no higher, is warranted from September 5, 2017 onward. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors, i.e., marked interference with employment or frequent hospitalization.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In the present case, the Veteran has not indicated that she experiences migraine headache symptoms that are not contemplated by the criteria.  Therefore, as her disability level and symptomatology are adequately contemplated by the schedular criteria, referral for consideration of an extraschedular rating for a migraine headache disability is not warranted.  38 C.F.R. § 3.321(b)(1).  Moreover, she has not claimed, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that her symptoms have otherwise rendered impractical the application of the regular schedular standards.  While 18 sick days due to general illness were reported by the Veteran's employer over the span of twelve months, there is no indication that headaches were the sole reason for these absences, nor does the evidence suggest that this number of absences is excessive.  


ORDER

Entitlement to an initial rating of 30 percent for vertigo is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for migraine headaches prior to September 5, 2017 is denied.

Entitlement to a 10 percent rating, but no higher, from September 5, 2017 for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


